DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered. 
Response to Amendment
The amendment filed 09/09/2021 has been entered. Applicant has amended claims 1, 9, and 17. Claims 1-17 are currently pending in the instant application.
Response to Arguments



Applicant’s arguments, see pages 9-12, filed 09/09/2021, with respect to the rejection(s) of claim(s) 1, 9, and 17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Gao (CN106095778A), and Yang (CN101350004A). Gao (CN) and Yang teach the amended limitation and the error correction levels seen in the current rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US 2013/0124492) in view of Zhang et al (CN107092424A), Gao (CN106095778A), and Yang (CN101350004A)
Regarding claim 1, Gao teaches a method for establishing an error correction model based on an error correction platform, comprising: selecting at least one error correction module from each of at least two error correcting portions of the error correction platform based on the target error correction level (Figure 5, 502 and 512-526, paragraph 0072 - the decoder 528 may be configured to use information supplied by any or all of the translation model 510, trigram word model 520 and/or 9-gram character model 526), and combining the selected error correction modules to form an error correction model (Figure 5, 528-Decoder combines both the Trigram Word Model and 9-gram Character Model).
Gao does not explicitly teach determining a target error correction level based on an error correction need of a user.
Zhang teaches determining a target error correction level based on an error correction need of a user (paragraph 0076 - An error correction candidate display submodule configured to display one or more error correction candidates that match the one or more error correction character strings when the pressing type is the designated second sub target pressing operation).

Gao (CN) teaches wherein the error correction need of the user is associated with an application scenario corresponding to a website and a development stage of the website(Figure 1 – shows website), the target error correction level is a primary level when the error correction need only provides some corpora associated with application scenario (page 5 - When the user enters an error query, different strategies give ec_query, and the goal is that p(ec_query|query) is the largestwhich can be obtained by using a certain web corpus or search log statistics), the target error correction level is an intermediate level when the error correction provides customized resources of a website page 4 - : Determine if the query is wrong: For common errors, use the error query dictionary that was mined beforehand. When the query is in this dictionary, correct the error. If the query entered by the user has no result or the result is less than the set threshold, set it. The threshold is 3, try to correct the error; the minimum number of results threshold can be configured for error correction according to the strategy and tolerance of different domains: the e-commerce website generally has a minimum number of results of 1, and the literary website has a minimum number of results of 3), 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gao in view of Zhang, as seen above, to include wherein the error correction need of the user is associated with an application scenario 
Yang teaches the target error correction level is a higher level when the error correction need provides specific user behavior data (page 4 - First, the present invention obtains user input habits information by analyzing user input information, dynamically adjusts the current error correction model according to the input habits information, and gradually forms a personalized error correction model that meets the user's input habits. To personalize error correction for different users, improve the fluency of user input, and improve the user experience).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gao in view of Zhang and Gao (CN), as seen above, to include the target error correction level is a higher level when the error correction need provides specific user behavior data as taught by Yang. It would be advantageous to make the combination to fix complex query errors, multiple strategies complement each other and eventually achieve better results. In addition to the use of secondary error correction, the error correction range is wider and the success rate is higher. The error correction strategy can be flexibly and independently configured, and the error correction scenario is more extensive, which can better adapt to various vertical search fields as taught by Yang (page 6).
Regarding claim 2, Gao wherein the selecting at least one error correction module from each of at least two error correcting portions of the error correction platform based on the target (Figure 3, 302-306 and paragraph 0036 - FIG. 3 depicts a procedure 300 in an example implementation in which correction models for SMT based search query spelling correction techniques are developed. Search data regarding searches performed by clients is logged (block 302). For example, a service provider 102 may collect and store various search query data 124 obtained when searches are conducted by various client devices).
	Gao does not explicitly teach selecting at least one error correction module from each of the at least two error correcting portions of the error correction platform based on the target error correction level and the customized scenario.
Zhang selecting at least one error correction module from each of the at least two error correcting portions of the error correction platform based on the target error correction level and the customized scenario (paragraph 0081-0084: A second error correction character string determination unit configured to determine an error correction character string corresponding to the error correction candidate targeted by the second sub-object pressing operation, A target error correction candidate search unit for searching for a target error correction candidate other than the error correction candidate that matches the error correction character string).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gao, as seen above, to include selecting at least one error correction module from each of the at least two error correcting portions of the error correction platform based on the target error correction level and the customized scenario as taught by Zhang. It would be advantageous to make the combination to make the invention more versatile for different types of errors and users, due to user might need a different level of correction for a query as taught by Zhang (paragraphs 0053-58).
Regarding claim 3 Gao teaches wherein after the selecting at least one error correction module from each of the at least two error correcting portions of the error correction platform based on the target error correction level, the method further comprises: acquiring historical data of the user from the error correction need of the user, and training the error correction module using the historical data of the user (Figure 3, 302-306 and paragraph 0037 - For example, a service provider 102 may collect and store various search query data 124 obtained when searches are conducted by various client devices. In at least some embodiments, a logging server may be configured to monitor searches conducted via a search engine and store corresponding data. The logged data may include data regarding search queries 118 and corresponding search results, statistics regarding queries and search terms, and correlations between input queries, correction of the input queries, and/or interactions of users with results provided in response to queries (e.g., click-through data)).
Regarding claim 4, Gao teaches wherein the at least two error correcting portions comprise: a normalizing portion, an error correction need intensity determining portion, a candidate recalling portion, or an error correction candidate rating and generating portion (Figure 5, 502,-508, 516-520, and 522-526).
Regarding claim 5, Gao teaches wherein the selecting at least one error correction module from each of at least two error correcting portions of the error correction platform comprises: selecting a normalization module from the normalizing portion of the error correction platform; selecting a policy white list module, a segment compactness entropy module and a user behavior decision module from the error correction need intensity determining portion; selecting a language model recall module, a double deletion method recall module and an aligned segment recall module from the candidate recalling portion; and selecting a basic static error correction (Figure 4 402-408 and paragraph 0042-0046 - In one approach, the correction module 122 may examine search query data 124 to look-up terms and match the terms to error patterns defined by the search query data 124. There may be multiple possible corrections for each term and/or substring…The query candidates are ranked one to another in accordance with a query correction model developed based on the error patterns (block 406) and one or more of the query candidates are picked as suggestions according to the ranking (block 408). Given the tree of possible corrections enumerated per block 404, the correction module 122 may operate to perform a ranking operation to search for one or more top candidates using a suitable algorithm).
Regarding claim 6, Gao does not explicitly teach wherein the determining a customized scenario from the error correction need of the user, and selecting at least one error correction module from each of the at least two error correcting portions of the error correction platform based on the target error correction level and the customized scenario comprises: acquiring a user defined dictionary and a user defined rule from the error correction need of the user; selecting the language model recall module from the candidate recalling portion of the error correction platform based on the target error correction level and the user defined dictionary; and selecting the policy white list module from the error correction need intensity determining portion of the error correction platform based on the target error correction level and the user defined rule.
Zhang teaches acquiring a user defined dictionary and a user defined rule from the error correction need of the user; selecting the language model recall module from the candidate recalling portion of the error correction platform based on the target error correction level and the user defined dictionary; and selecting the policy white list module from the error correction (paragraph 0190-0194 - In addition, the initial state of the current personalized error correction model may also be a general error correction model generated by training a large amount of user input information in advance, and the universal error correction model is gradually adjusted through collecting and analyzing the current user input information, Personalized error correction model is gradually accumulated. When the personalized user input information is small, the proportion of personalization is small, and the personalized user input information is more, the proportion increases, eventually forming the user's personalized error correction model)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gao, as seen above, to include acquiring a user defined dictionary and a user defined rule from the error correction need of the user; selecting the language model recall module from the candidate recalling portion of the error correction platform based on the target error correction level and the user defined dictionary; and selecting the policy white list module from the error correction need intensity determining portion of the error correction platform based on the target error correction level and the user defined rule as taught by Zhang. It would be advantageous to make the combination to make the invention more versatile for different types of errors and users, due to a user has unique errors that other users do not make as taught by cited sections.
Regarding claim 7, Gao does not explicitly teach, wherein the acquiring historical data of the user from the error correction need of the user, and training the error correction module using the historical data of the user comprises: acquiring the historical data of the user from the error correction need of the user; and extracting a preset feature from the historical data of the 
Zhang teaches acquiring the historical data of the user from the error correction need of the user; and extracting a preset feature from the historical data of the user; and training the user behavior decision module and the supervised model error correction module by using the preset characteristic as a training parameter (paragraph 0191-0193 - Common error correction model can be used as a file with the input method installation package is released to the calculator local, can be updated over the network. The parameters of this error correction model are adjusted as it is collected and analyzed by the user's input information and can be represented as a piece of memory space attached to the input method's process and can be used as part of the current user profile, Save the update, and can be updated to the remote server when the network connection is available).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Gao, as seen above, to include acquiring the historical data of the user from the error correction need of the user; and extracting a preset feature from the historical data of the user; and training the user behavior decision module and the supervised model error correction module by using the preset characteristic as a training parameter as taught by Zhang. It would be advantageous to make the combination to make the invention more versatile for different types of errors and users, due to a user has unique errors that other users do not make as taught by cited sections.
Regarding claim 8, Gao teaches, wherein the acquiring historical data of the user from the error correction need of the user, and training the error correction module using the historical data of the user comprises: acquiring the historical data of the user from the error correction need (Figure 3, 302-306 and paragraph 0037 - For example, a service provider 102 may collect and store various search query data 124 obtained when searches are conducted by various client devices. In at least some embodiments, a logging server may be configured to monitor searches conducted via a search engine and store corresponding data. The logged data may include data regarding search queries 118 and corresponding search results, statistics regarding queries and search terms, and correlations between input queries, correction of the input queries, and/or interactions of users with results provided in response to queries (e.g., click-through data)).
	Claims 9-17 are rejected using similar reasoning seen in claims 1-8 due to reciting claims directed towards an apparatus and a non-transitory computer medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521.  The examiner can normally be reached on M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166